IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,015-07


EX PARTE WILLIE HENRY III, Applicant

 



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 98575 IN THE 252ND DISTRICT COURT

FROM JEFFERSON COUNTY




 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and was sentenced to eighteen years' imprisonment. 
	Applicant challenges his conviction, and he also challenges the Parole Board's decision to
deny his release to parole. The claims challenging the conviction do not meet the requirements for
consideration under Article 11.07, Section 4,of the Code of Criminal Procedure and are dismissed.
The denial of parole claim appears to provide a new factual basis meeting Section 4's requirement.
Even so, the claim lacks merit and is denied. See Ex parte Geiken, 28 S.W.3d 553, 556 (Tex. Crim.
App. 2000).
Filed: September 19, 2012
Do not publish